Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karen Laub on 8/5/2021.
The application has been amended as follows: 

19.    (Currently Amended) A data storage system, comprising: 
one or more memories; and
one or more controllers configured to cause:
obtaining a command indicating a switch point for switching a code rate from a first code rate to a second code rate that is different from the first code rate, wherein the code rate is for encoding data to be written to the one or more memories, and wherein the switch point corresponds to an operational threshold for the one or more memories;
setting a first switch point of the data storage system to the switch point; 
switching the code rate from the first code rate to the second code rate[[.]], responsive to the switch point occurring;
after the switching, encoding the data at the second code rate; and
writing the data encoded at the second code rate to the one or more memories.